Exhibit 10.21

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (“Agreement”), is made by and among Redding
Bank of Commerce (“Employer”), Bank of Commerce Holdings (“Company”) and Patrick
J. Moty (“Employee”).

 

1.     Retirement from Employment. Employee agrees that he shall retire from
Employer effective December 31, 2014. Employee acknowledges that Employer has
paid to Employee all sums owing to him, including wages, accrued but unused
vacation, reimbursable business expenses and benefits accrued or incurred
through December 15, 2014 within the time frame required by law. Employee shall
be entitled to the Early Termination benefits as defined and described in that
certain Salary Continuation Agreement between Employer and Employee dated
effective April 1, 2006 and amended September 30, 2007 (“Salary Continuation
Agreement”), all in accordance with the terms of the Salary Continuation
Agreement.

 

2.     Severance Payment. In consideration of Employee’s execution of and
compliance with this Agreement, Employer and Company agree to provide Employee
with the following severance:

 

(a)     Employer shall pay Employee the gross sum of One Million Twenty-three
Thousand Dollars ($1,023,000). This amount shall be subject to all applicable
state and federal withholdings. The first Thirty-three Thousand Dollars
($33,000) shall be paid upon the effective date of this Agreement. This
Agreement shall become effective on the eighth (8th) day following Employee’s
signature below, assuming Employee has not revoked his acceptance as provided in
Section 5. The balance shall be paid in the gross amounts (subject to federal
and state withholdings) as follows:

 

 

(i)

One Hundred Twenty-five Thousand Dollars ($125,000) shall be paid on July 1,
2015;

 

 

(ii)

Two Thousand Five Hundred Dollars ($2,500) shall be paid on July 15, 2015 and on
the 15th day of each month thereafter through December 15, 2019; and

 

 

(iii)

The balance of Seven Hundred Thirty Thousand Dollars ($730,000) shall be paid in
59 equal monthly installments of Twelve Thousand One Hundred Sixty-six Dollars
and sixty-six cents ($12,166.66) on the 15th day of each month beginning January
15, 2020 and continuing, with the final payment of Twelve Thousand One Hundred
Sixty-seven Dollars and six cents ($12,167.06) due and payable on December 15,
2024.

 

 

(iv)

The parties may by mutual agreement modify the payment schedule in the future.
Any such modification shall, however, be compliant with Section 409A of the U.S.
Internal Revenue Code of 1986, as amended, and U.S. Treasury regulations
promulgated thereunder (“Section 409A Rules”).

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     Employee and Company entered into that certain Incentive Stock Option
Agreement dated March 1, 2012 (“Stock Option Agreement”). Company agrees to
allow Employee to accelerate the vesting of his option to purchase 36,000 shares
of common stock in Company. The vesting date shall be December 31, 2014. All
other terms of the Stock Option Agreement shall remain in full force and effect.
Except for the options provided in the Stock Option Agreement, Employee
acknowledges that he has no other options or rights to acquire the capital stock
of Company.

 

In no event, however, shall any severance except the initial Thirty-three
Thousand Dollars ($33,000) be paid or provided to Employee until the effective
date of the Supplemental Release in Exhibit “A”, attached. Employee shall be
obligated to sign the Supplemental Release no earlier than January 1, 2015 and
no later than January 5, 2015. The parties specifically agree that the
consideration paid to Employee in accordance with this Agreement is good and
sufficient consideration for this Agreement. Employee understands that this
Agreement shall remain binding upon Employee, and that even if Employee should
later refuse to sign the Supplemental Release and thereby forfeits his right to
receive the balance of the severance described in paragraph (a) above, the
releases given by Employee in this Agreement shall remain in full force and
effect.

 

3.     Release of Claims. Employee, in consideration of the promises and
covenants made by Employer and Company in this Agreement, hereby compromises,
settles and releases Employer and Company from any and all past, present, or
future claims, demands, obligations, or causes of action, whether based on tort,
contract, or other theories of recovery which Employee may have against Employer
or Company on account of or arising out of any matter, cause, or event,
including, but not limited to, any rights to indemnification or reimbursement
from Employer or Company, whether pursuant to Employer’s or Company’s articles
of incorporation, bylaws, contract, or otherwise. Such claims include those
Employee may have or has, or which may later accrue to or be acquired by
Employee, against Employer, Company, their predecessors, successors in interest,
assigns, parent and subsidiary organizations, affiliates, and partners, and
Employer’s, Company’s, and their past, present, and future shareholders,
officers, directors, agents, and employees, and their heirs and assigns
(collectively, the “Released Parties”). Such claims specifically include but are
not limited to claims for wages, wrongful termination, constructive discharge,
fraud, mental or emotional distress, misrepresentation, attorney’s fees, or any
claim for discrimination under federal or state law including, but not limited
to, discrimination based on age, sex, race, national origin, disability, marital
status or any claims under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, Labor Code sections 132a and 4553, or the Fair
Employment and Housing Act of California. Employee further acknowledges that he
has suffered no work related injury or illness.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Unknown Claims. Employee acknowledges that this Agreement applies to all
known or unknown, foreseen or unforeseen, injury or damage, and expressly waives
any benefit he may have under Section 1542 of the California Civil Code, which
provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Employee understands and acknowledges that the significance and consequence of
this waiver of California Civil Code Section 1542 is that even if he should
eventually suffer injury, he will be unable to make any claim for those
injuries. Furthermore, Employee acknowledges that he consciously intends these
consequences even as to claims for injuries that may exist as of the date of the
Agreement but which he does not know exist and which, if known, would materially
affect Employee’s decision to execute this Agreement, regardless of whether
Employee’s lack of knowledge is the result of ignorance, oversight, error,
negligence, or any other cause.

 

5.     Waiver of Rights Under the Age Discrimination in Employment Act. Employee
specifically understands and acknowledges that the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), provides Employee the right to
bring a claim against Employer if Employee believes that Employee has been
discriminated against on the basis of age. Employer specifically denies any such
discrimination. Employee understands the rights afforded to him under the ADEA
and agrees that he will not file any claim or action against any of the Released
Parties based on any alleged violations of the ADEA. Employee hereby knowingly
and voluntarily waives any right to assert a claim for relief under this Act,
including but not limited to back pay, front pay, attorney’s fees, damages,
reinstatement or injunctive relief. Employee is advised to consult with
independent legal counsel prior to executing a waiver of rights under the ADEA.

 

Employee also understands and acknowledges that the ADEA requires Employer to
provide Employee with at least twenty-one (21) calendar days to consider this
Agreement (“Consideration Period”) prior to its execution. Employee acknowledges
that he was provided with and has used the Consideration Period or,
alternatively, that he elected to sign the Agreement within the Consideration
Period and waives the remainder of the Consideration Period. Employee also
understands that Employee is entitled to revoke this Agreement at any time
during the seven (7) days following Employee’s execution of this Agreement
(“Revocation Period”). Employee also understands that any revocation of this
Agreement must be in writing and delivered to the attention of Randall S.
Eslick, President and CEO, Bank of Commerce Holdings, 1504 Eureka Road, Suite
100, Roseville, CA 95661 prior to the expiration of the Revocation Period.

 

6.     No Admission of Liability. Employee acknowledges that neither this
Agreement, nor payment of any consideration pursuant to this Agreement, shall be
taken or construed to be an admission or concession of any kind with respect to
alleged liability or alleged wrongdoing against Employee by Employer or Company.
Employer and Company specifically assert that all actions taken with regard to
Employee were proper and lawful and affirmatively deny any wrongdoing of any
kind.

 

7.     Cooperation. Employee shall cooperate with Employer and Company and
provide such assistance to Employer or Company on matters within his experience
and expertise as may be reasonably requested of Employee from time to time.
Employee’s obligations under this Section shall terminate once the severance
described in Section 2 is paid in full.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Confidential Information. Employee acknowledges that during his
employment he received Confidential Information as that term is defined in
Section 8 of the Amended and Restated Employment Agreement dated November 19,
2013 by and between Employer and Employee (“Employment Agreement”). Employee
agrees to remain bound by the obligations set forth in Section 8(a) through (e)
of the Employment Agreement.

 

9.     Covenant Not to Compete.

 

(a)     Covenant Not to Compete.   From January 1, 2015 through March 31, 2016,
Employee shall not have any indirect or direct ownership interest (of record or
beneficial) in or perform services as an employee, consultant, independent
contractor, manager, officer or director in, or otherwise aid or assist in any
manner, any individual, firm, corporation, company, partnership, proprietorship
or other business that engages in any market in Shasta County in the State of
California in the business of banking. Nothing in this Agreement shall, however,
preclude Employee from purchasing or owning less than one percent (1%) of the
publicly traded securities of any corporation.

 

(b)     Solicitation of Business. From January 1, 2015 through March 31, 2016,
Employee shall not, directly or indirectly, solicit or assist in soliciting any
business from any present or past customer or vendor of Employer or Company, or
request or advise any present or future customer or vendor of Employer or
Company to withdraw, curtail or cancel its business dealings with Employer or
Company; or commit any other act or assist others to commit any other act which
might injure either Employer or Company.

 

(c)     Solicitation of Employees. From January 1, 2015 through March 31, 2016,
Employee shall not directly or indirectly: (a) solicit or encourage any employee
of Employer or Company to leave the employ of Employer or Company; or (b) hire
any employee who has left the employment of Employer or Company if such hiring
is proposed to occur within one year after the termination of such employee’s
employment with Employer or Company.

 

(d)     Employee acknowledges and agrees that the covenants contained in this
Section 9 are material to this Agreement, and that a violation of this Section
shall constitute a material breach of this Agreement. Employer shall be entitled
to receive injunctive relief to enforce these covenants, and may seek any other
remedy available to it by law.

 

10.     References; Nondisparagement. Employer agrees that if it receives any
reference check inquiries relating to Employee, it will provide the requesting
party with Employee’s position held, dates of employment, and, if authorized,
salary. Neither party shall disparage the other.

 

11.     IRC Section 409A – Required Delay in Payments. If Employee is a
“specified employee” as defined in the Section 409A Rules, then any amounts
subject to the Section 409A Rules that are otherwise required to be paid to him
upon his separation from service (as defined in the Section 409A Rules) shall
not be paid until the date that is six (6) months after the date of his
separation from service or, if earlier, the date of his death. The parties agree
that all payments made pursuant to this Agreement shall be paid in accordance
with the Section 409A Rules. The parties shall modify the payment schedule if
necessary so that it is in full compliance with the Section 409A Rules.

 

 
4

--------------------------------------------------------------------------------

 

 

12.     Continued Payments upon Death. If Employee shall die prior to the
payment in full of the severance set forth in Section 2(a) above, Employer shall
continue to make such payments to Employee’s estate until the severance has been
paid in full pursuant to the terms of this Agreement.

 

13.     Breach of Agreement. If Employee materially breaches this Agreement,
Employer and Company’s obligations to pay severance under Section 2 of this
Agreement shall immediately cease. The parties agree that any sums or other
consideration received by Employee pursuant to Section 2 prior to his breach of
the Agreement shall constitute sufficient consideration to support the releases
given by Employee in Sections 3, 4 and 5.   If, however, a court of competent
jurisdiction orders this Agreement to be completely unenforceable, Employee
shall repay to Employer the total payments received and return all other
consideration under this Agreement within seven (7) calendar days from the date
of entry of the order.

 

14.     Representation by Attorney. Employee acknowledges that Employee has
carefully read this Agreement; that Employee understands its final and binding
effect; that Employee has been given the opportunity to be represented by
independent counsel in negotiating and executing this Agreement and that
Employee has either chosen to be represented by counsel or has voluntarily
declined such representation; and that Employee understands the provisions of
this Agreement and knowingly and voluntarily agrees to be bound by them.

 

15.     No Reliance Upon Representations. Employee hereby represents and
acknowledges that in executing this Agreement, Employee does not rely and has
not relied upon any representation or statement made by any of the Released
Parties or their representatives or attorneys with regard to the subject matter,
basis or effect of this Agreement.

 

16.     No Pending Claim. Employee represents that Employee does not currently
have pending any complaint or action against any of the Released Parties with
any state, federal or local agency or court based on any matters arising out of
Employee’s employment with Employer or its termination, and will not do so at
any time. Employee further represents that if any such agency or court assumes
jurisdiction of a complaint or action against any of the Released Parties, then
Employee will direct that agency or court to withdraw from or dismiss with
prejudice the matter. Employee will not cooperate or participate in the
investigation or prosecution of any such complaint or action. Employee further
agrees not to participate in any way in any proceeding against any of the
Released Parties except as may be required by law through a subpoena or similar
court order. Notwithstanding the foregoing, if Employee obtains against any of
the Released Parties a monetary judgment or settlement for a claim released or
purported to be released by him under this Agreement, the total value of
payments and other consideration received by him shall be deducted from any such
monetary judgment or settlement.

 

 
5

--------------------------------------------------------------------------------

 

 

17.     Attorney’s Fees. Each party shall bear its own attorney’s fees in the
negotiation of this Agreement. Should any action be instituted to enforce any
provision of this Agreement, the prevailing party shall be entitled to recover
its costs and reasonable attorney’s fees.

 

18.     Entire Agreement. This Agreement, the Salary Continuation Agreement, the
Stock Option Agreement, and the surviving portions of the Employment Agreement
shall contain the entire agreement between the parties, and it shall not be
modified except in writing signed by the party to be bound.

 

19.     Severability. If a court of competent jurisdiction finds any provision
of this Agreement invalid or unenforceable as applied to any circumstance, the
remainder of this Agreement and the application of such provision shall be
interpreted so as best to effect the intent of the parties. The parties further
agree to replace any such void or unenforceable provision of this Agreement with
a valid and enforceable provision that will achieve, to the extent possible, the
economic, business, or other purposes of the void or unenforceable provision.

 

20.     Counterpart Originals. This Agreement may be signed in counterparts.

 

 
6

--------------------------------------------------------------------------------

 

 

21.     Governing Law. This Agreement shall be governed by the laws of the State
of California.

 

 

 

EMPLOYER

  REDDING BANK OF COMMERCE         Date: December 16, 2014 By: /s/ Randall S.
Eslick                Randall S. Eslick                President and CEO      
COMPANY   BANK OF COMMERCE HOLDINGS     Date: December 16, 2014 By: /s/ Randall
S. Eslick                Randall S. Eslick                President and CEO    
  EMPLOYEE   PATRICK J. MOTY         Date: December 16, 2014 /s/ Patrick J. Moty
  Patrick J. Moty

 

 
7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SUPPLEMENTAL RELEASE

 

 

1.     Acknowledgment of Condition. Pursuant to Section 2 of that certain
Severance and Release Agreement (“Agreement”) among Redding Bank of Commerce
(“Employer”), Bank of Commerce Holdings (“Company”) and Patrick J. Moty
(“Employee”), Employee acknowledges that Employee is obligated to execute this
Supplemental Release before receiving the severance pursuant to the terms of the
Agreement. Employee must execute this Supplemental Release no earlier than
January 1, 2015 and no later than January 5, 2015. This Supplemental Release
shall become effective on the eighth (8th) day following Employee’s signature
below, assuming Employee has not revoked his acceptance as provided in Section 4
below. Capitalized terms shall be given the meanings assigned to them in the
Severance and Release Agreement.

 

Employee further acknowledges that Employer has paid to Employee all sums owing
to Employee by Employer, including but not limited to wages, accrued but unused
vacation, reimbursable business expenses and benefits accrued or incurred
through the date of this Supplemental Release within the time frame required by
law.

 

2.     Release of Claims.    Employee, in consideration of the promises and
covenants made by Employer and Company in the Agreement, hereby compromises,
settles and releases Employer and Company from any and all past, present, or
future claims, demands, obligations, or causes of action, whether based on tort,
contract, or other theories of recovery which Employee may have against Employer
or Company on account of or arising out of any matter, cause, or event,
including, but not limited to, any rights to indemnification or reimbursement
from Employer or Company, whether pursuant to Employer’s or Company’s articles
of incorporation, bylaws, contract, or otherwise. Such claims include those
Employee may have or has, or which may later accrue to or be acquired by
Employee, against Employer, Company, their predecessors, successors in interest,
assigns, parent and subsidiary organizations, affiliates, and partners, and
Employer’s, Company’s, and their past, present, and future shareholders,
officers, directors, agents, and employees, and their heirs and assigns
(collectively, the “Released Parties”). Such claims specifically include but are
not limited to claims for wages, wrongful termination, constructive discharge,
fraud, mental or emotional distress, misrepresentation, attorney’s fees, or any
claim for discrimination under federal or state law including, but not limited
to, discrimination based on age, sex, race, national origin, disability, marital
status or any claims under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, Labor Code sections 132a and 4553, or the Fair
Employment and Housing Act of California. Employee further acknowledges that he
has suffered no work related injury or illness.

 

 
8

--------------------------------------------------------------------------------

 

 

3.     Unknown Claims. Employee acknowledges that this Supplemental Release
applies to all known or unknown, foreseen or unforeseen, injury or damage, and
expressly waives any benefit he may have under Section 1542 of the California
Civil Code, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Employee understands and acknowledges that the significance and consequence of
this waiver of California Civil Code Section 1542 is that even if Employee
should eventually suffer injury, Employee will be unable to make any claim for
those injuries. Furthermore, Employee acknowledges that Employee consciously
intends these consequences even as to claims for injuries that may exist as of
the date of the Supplemental Release but which Employee does not know exist and
which, if known, would materially affect Employee’s decision to execute this
Supplemental Release, regardless of whether Employee’s lack of knowledge is the
result of ignorance, oversight, error, negligence, or any other cause.

 

4.     Waiver of Rights Under the Age Discrimination in Employment Act. Employee
specifically understands and acknowledges that the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), provides Employee the right to
bring a claim against Employer if Employee believes that Employee has been
discriminated against on the basis of age. Employer specifically denies any such
discrimination. Employee understands the rights afforded to Employee under the
ADEA and agrees that he will not file any claim or action against any of the
Released Parties based on any alleged violations of the ADEA. Employee hereby
knowingly and voluntarily waives any right to assert a claim for relief under
this Act, including but not limited to back pay, front pay, attorney’s fees,
damages, reinstatement or injunctive relief. Employee is advised to consult with
independent legal counsel prior to executing a waiver of rights under the ADEA.

 

Employee also understands and acknowledges that the ADEA requires Employer to
provide Employee with at least twenty-one (21) calendar days to consider this
Supplemental Release (“Consideration Period”) prior to its execution. Employee
acknowledges that he was provided with and has used the Consideration Period or,
alternatively, that he elected to sign the Supplemental Release within the
Consideration Period and waives the remainder of the Consideration Period.
Employee also understands that Employee is entitled to revoke this Supplemental
Release at any time during the seven (7) days following Employee’s execution of
this Supplemental Release (“Revocation Period”). Employee also understands that
any revocation of this Supplemental Release must be in writing and delivered to
the attention of Randall S. Eslick, President and CEO, Bank of Commerce
Holdings, 1504 Eureka Road, Suite 100, Roseville, CA 95661 prior to the
expiration of the Revocation Period.

 

5.     Return of Property. Employee acknowledges all property belonging to
Employer has been returned, including, but not limited to proprietary Employer
documents, cellular phone, identification badge, and office keys. Employee
acknowledges that Employee has no personal property that is in the possession of
Employer.

 

6.     No Reemployment. Employee specifically agrees that Employee shall not
seek employment with any of the Released Parties at any time, nor shall any of
the Released Parties be under any obligation to hire Employee. Employee agrees
to waive any right to seek any legal or administrative remedy of any kind should
any of the Released Parties refuse to hire Employee at any time in the future.
Employee will not hold or seek to hold any position as a director or committee
member of Employer or Company at any time.   

 

 
9

--------------------------------------------------------------------------------

 

 

7.     Governing Law. This Supplemental Release shall be governed by the laws of
the State of California.

 

 

 EMPLOYEE

 

 PATRICK J. MOTY

 

 

 

 

Date: January 2, 2015

 /s/ Patrick J. Moty

                 Patrick J. Moty

 

 

10